In an action, inter alia, for specific performance *80of an alleged contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Orange County (Green, J.), dated September 30, 1986, which granted the defendant’s motion for summary judgment dismissing the complaint and canceled the lis pendens filed against the real property.
Ordered that the order is affirmed, with costs.
The purchase offer signed by the parties failed to satisfy the requirements of the Statute of Frauds (General Obligations Law § 5-703 [2]) since it did not adequately identify the property in question, its purchase price, the commencement date of the balloon mortgage or the terms of the planning board approval listed as a condition of the sale. Moreover, the purchase offer contained a provision wherein the parties specifically agreed that it was subject to the preparation and execution of a more formal contract.
Because material terms of the offer were omitted or were left for future negotiations and because the parties specifically noted that a more formal contract was to follow, the purchase offer failed to satisfy the requirements of the Statute of Frauds (see, Willmott v Giarraputo, 5 NY2d 250; Tamir v Greenberg, 119 AD2d 665, lv denied 68 NY2d 607; Sheehan v Culotta, 99 AD2d 544; Read v Henzel, 67 AD2d 186). Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.